ORDER

PER CURIAM:
AND NOW, this 18th day of February, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 22, 2003, the Petition for Review and response thereto, the request for a briefing schedule and oral argument is denied, and it is hereby
ORDERED that Jonathan M. Levin be and he is suspended from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO did not participate in this matter.